Citation Nr: 1205572	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to DIC, to include the threshold question of whether the appellant is the Veteran's surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1968, and died in November 1999.  The appellant was previously married to the Veteran; they were divorced in October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appellant testified at a November 2011 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  A March 2003 decision denied entitlement to DIC benefits, and the appellant did not appeal that decision.

2.  Evidence received since the time of the final March 2003 decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to DIC benefits. 

3.  The Veteran and the appellant were married in July 1966, and divorced by a final decree of a Tennessee state court in October 1994; they did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce, and the Veteran died in November 1999. 


CONCLUSIONS OF LAW

1.  The March 2003 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to DIC is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for DIC benefits have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.50, 3.53, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 2000, VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence were enhanced.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As will be discussed in detail below, the appellant does not meet the criteria for recognition as the Veteran's surviving spouse for VA purposes.  Thus, she is ineligible for DIC benefits as a matter of law, and VA's notification and assistance requirements are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (VCAA not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b) (3) (ii) (holding that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d) (3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to DIC, and notified the appellant of this decision in March 2003.  The decision was not appealed and is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that the Veteran and the appellant had been divorced, and had not remarried, prior to the Veteran's death.  In order for the appellant's claim to be reopened, evidence must have been added to the record since the March 2003 decision that addresses this basis.  

Evidence submitted and obtained since the March 2003 decision includes the appellant's June 2009, October 2009, February 2010, and September 2010 statements in support of her claim, as well as her testimony as documented in the transcript from her November 2011 Board hearing.  These documents and transcript contain evidence, presumed to be credible, which relates to the basis of the prior final denial.

This evidence is new as it had not been previously considered by VA and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the appellant's claim for entitlement to DIC since the March 2003 decision.  On this basis, the claim is reopened.  

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005). 

The term surviving spouse is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2011).  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011). 

The appellant asserts that she is entitled to DIC benefits on the basis that she was married to the Veteran for 28 years prior to their divorce, and that the divorce only resulted after she fled from Veteran's spousal abuse and he sought to deprive her of VA benefits after they separated.  The evidence reflects that the Veteran and the appellant were married in July 1966, and divorced by a final decree of a state court in Tennessee in October 1994.  Prior to the Veteran's November 1999 death, the Veteran and the appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage.  Because the evidence does not show that the Veteran and the appellant were married at the time of the Veteran's death, the appellant does not meet the criteria for definition as the Veteran's surviving spouse.  Without addressing the appellant's allegation that the Veteran's spousal abuse constituted separation through no fault of hers, the exception under 38 C.F.R. § 3.53(a) requires that the parties still be legally married at the time of the Veteran's death, which the appellant and the Veteran were not.

The appellant also argues that because the Social Security Administration (SSA) has awarded her benefits as a result of the length of her marriage to the Veteran, VA should also award her benefits.  While there are similarities between the SSA and VA disability benefit systems, there also are significant differences between them, and SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  While SSA may provide the appellant with benefits based on the length of her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.  There is simply no provision pursuant to which the Board may grant the benefit sought by the appellant; the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, DIC benefits cannot be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to DIC is reopened, and to that extent only, the appeal is granted.

Entitlement to DIC is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


